                             THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                  CORPUS CHRISTI DIVISION

  SANDPIPER CONDOMINIUM                           §
  COUNCIL OF CO-OWNERS, INC.,                     §
    Plaintiff                                     §
                                                  §     Hon. Nelva Gonzales Ramos
  v.                                              §     Civil Action No.: 2:18-cv-00414
                                                  §
  LEXINGTON INSURANCE COMPANY,                    §
    Defendant.                                    §
                                                  §

            STIPULATION TO CORRECT MISNOMER AND CASE CAPTION

       Plaintiff and Defendant hereby stipulate and agree as follows:

       1.      Plaintiff was inadvertently misnamed in the petitions in state court and in the case

caption in this action. Plaintiff’s correct full name is “Sandpiper Condominium Council of

Owners, Inc.” (“Sandpiper”).

       2.      Plaintiff’s First Amended Petition at the time of removal of this case incorrectly

named Plaintiff as “Sandpiper Condominium Council of Co-Owners” and described Plaintiff as:

            “a Texas corporation domiciled in Nueces County, Texas. All events material to this
            lawsuit occurred in Nueces County, Texas. Plaintiff sues in all capacities it is
            authorized to appear, including but not limited to as named insured and payee on a
            policy of insurance and pursuant to its rights and authority to sue in behalf of its owners
            pursuant to statute, contract, or condominium documents and regime…. Several
            months prior to Hurricane Harvey, Defendant issued an insurance policy or policies
            covering or purporting to cover Plaintiff’s property from certain forms of hurricane
            damage. The policy in effect at the time of these losses purported to insure the property
            against losses above a deductible amount of $4.3115 million, up to a limit of over $27
            million. Such policy insured the Plaintiff from building damage, damage to structures,
            personal property damage, and loss of income…While the policy or policies were in
            effect, and on or about August 25, 2017, Hurricane Harvey made landfall on Padre
            Island causing serious damages to many structures. One of the buildings which suffered
            serious covered damage from the storm was the Sandpiper condominium complex on
            Padre Island. Plaintiff is the named insured under the above policies and insures the
            property in behalf of itself and it members, the owners of the building complex, who
            are also insureds… (Plaintiff’s First Amended Petition and Request for Disclosures,
            paragraphs II, V, and VI).

                                                  1
       3.      When granted leave by the court to file a Third Amended Complaint, Plaintiff

corrected the misnomer in the style and body of the Complaint by showing the court that it was

the same party but was merely previously misnamed, i.e., “Sandpiper Condominium Council of

Owners a/k/a Sandpiper Condominium Council of Co-Owners.”

       4.      The only conduct, transactions, or occurrences alleged in this case by any of the

Plaintiff’s pleadings relate to damage to the Sandpiper Condominiums on Padre/Mustang Island in

Corpus Christi, Texas, and the Plaintiff described in all pleadings herein is the owner’s association

for such complex and a named insured under the Lexington Insurance Company (hereinafter

“Lexington”) insurance policy covering said property when Hurricane Harvey struck the Coastal

Bend in August of 2017 (see: Plaintiffs’ Original Petition and Request for Disclosures; Plaintiff’s

First Amended Petition and Request for Disclosures; Plaintiff’s Second Amended Complaint [ECF

No. 12]; Plaintiff’s Third Amended Complaint [ECF No. 29]; Defendant’s Answer and Affirmative

Defenses [ECF No. 8]; and Defendant’s Amended Answer [ECF No. 30].

       5.      Defendant Lexington has no objection to correcting the misnomer of the Plaintiff

without further motion or procedure and amending the case caption to reflect Plaintiff Sandpiper’s

corrected name.

       6.      Sandpiper and Lexington respectfully request that the Court find that all actions

and papers previously attributed to “Sandpiper Condominium Council of Co-Owners” are those of

or attributed to the same entity under its correct legal name “Sandpiper Condominium Council of

Owners” and that the Court amend the case caption accordingly to read as follows:




                                                 2
  SANDPIPER CONDOMINIUM                           §
  COUNCIL OF OWNERS, INC.,                        §
    Plaintiff,                                    §
                                                  §     Hon. Nelva Gonzales Ramos
  v.                                              §     Civil Action No.: 2:18-cv-00414
                                                  §
  LEXINGTON INSURANCE COMPANY,                    §
    Defendant.                                    §
                                                  §

       7.      Since Lexington has already answered Plaintiff’s Third Amended Complaint

herein, and since the parties are in agreement that the Plaintiff in this action is and has always been

Sandpiper Condominium Council of Owners, previously misnamed, Sandpiper agrees that the

Summonses issued as to Lexington by the Court on May 17, 2019 and May 29, 2019 are withdrawn

and, having been withdrawn, such Summonses do not require a response by Lexington.

       Dated: June 21, 2019

 By: /s/ William J. Chriss                            By:___/s/ Raymond L. Gregory
    William J. Chriss                                 Raymond L. Gregory II
    State Bar No. 04222100                            S.D. Texas Bar No. 12879
    wjchrisspc@gmail.com                              State Bar No. 08438275
                                                      rlg2@egglestonbriscoe.com
 THE SNAPKA LAW FIRM
 606 N. Carancahua, Suite 1511                        EGGLESTON & BRISCOE LLP
 Corpus Christi, Texas 78403                          4800 Three Allen Center
 Tel: (361) 888-7676                                  333 Clay Street
                                                      Houston, Texas 77002
 ATTORNEYS FOR PLAINTIFF                              Tel: (713) 659-5100

                                                      MOUND COTTON WOLLAN &
                                                      GREENGRASS LLP
                                                      Wayne R. Glaubinger, Esq.
                                                      James M. Dennis, Esq.
                                                      One New York Plaza 44th Floor
                                                      New York, NY 10004
                                                      Tel: (212) 804-4200

                                                      ATTORNEYS FOR DEFENDANT




                                                  3
